Citation Nr: 1144883	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  98-03 517A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Whether there was a clear and unmistakable error (CUE) in the January 28, 1998 Board of Veterans' Appeals (Board) decision that denied entitlement to an effective date prior to October 9, 1992, for a total disability rating for post traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran, who is referred to as the moving party in this action, served on active duty from February 1969 to March 1972.  His Form DD 214 reflects that he had 2 years, 7 months, and 7 days of other service.  He was awarded a Bronze Star Medal and the Combat Infantryman Badge for his service in Vietnam. 

This matter comes before the Board following the receipt of the moving party's March 1999 statement alleging CUE in a January 28, 1998 Board decision. 

Historically, the moving party filed a claim on November 6, 1987, for service connection for post-traumatic stress disorder (PTSD).  This claim was denied in a February 1988 rating action.  An October 1988 statement from the Veteran was treated as a notice of disagreement (NOD) by the RO, and the claim was again denied in a May 1989 rating decision.  A January 1990 Board denial of service connection for PTSD was vacated on appeal to the United States Court of Appeals for Veterans Claims (Court) and, after obtaining an Independent Medical Expert's Opinion, a March 1992 Board decision granted service connection for PTSD.  In a June 1992 rating action, the RO awarded the Veteran a 30 percent evaluation, effective from November 6, 1987.  The moving party did not appeal this decision. 

In a June 1993 rating action, the RO denied an increased evaluation for PTSD.  The moving party filed an NOD in October 1993.  The moving party withdrew his appeal later in October 1993.  A November 1993 rating action confirmed and continued the 30 percent rating for PTSD. 

In December 1993 the moving party filed a new NOD and, after Board remanded in June 1994 and June 1995, a November 1995 rating action granted a 70 percent evaluation for PTSD and entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) (the only other service connected disability being residuals of an ulcer of the left leg rated noncompensably disabling).  Both awards were made effective from October 9, 1992. 

The moving party appealed the effective date for the total disability rating and the appeal was denied by the Board in January 1998.  The Board denied a motion for reconsideration of the January 1998 Board decision in April 1998.  That denial informed the moving party that the Board would review his request for revision of the Board decision on the grounds of CUE when final regulations regarding revision on the grounds of CUE became effective.  In a June 1998 statement, the moving party again requested an earlier effective date.  In an October 1998 response, the RO informed him that his motion for reconsideration had been denied in April 1998 and that that decision was final. 

In March 1999 the Board informed the moving party that VA had published final CUE regulations, provided him with a copy of those regulations, and informed him that the Board would not consider the February 1998 motion for reconsideration to be a CUE motion unless he indicated such desire in writing within 60 days.  Later in March 1999 the moving party responded that he wanted his motion for reconsideration to be considered a CUE motion. 

A March 2000 Board decision denied a motion to reverse or revise the January 1998 Board decision on the grounds of CUE.  On appeal to the Court, the March 2000 Board decision was vacated and the case was remanded to the Board.  The Court's order in June 2001 vacated the decision because, as specified in the Appellee's Motion for Remand, the Board had relied upon 38 C.F.R. § 20.1404(b) which had subsequently been invalidated by the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Disabled American Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000).  The decision was also vacated so that the Board could consider the applicability of the newly enacted Veterans Claims Assistance Act of 2000 (VCAA). 

In a February 2002 decision, the Board again denied the motion for reversal or revision of the January 1998 Board decision on the grounds of CUE.  A November 2002 Court order vacated and remanded the February 2002 Board decision.  In a Joint Motion for Remand, it was agreed that the Board had not considered the moving party's arguments with respect to 38 C.F.R. §§ 3.156(b) and 3.400(q), as well as the Court's decision in Muehl v. West, 13 Vet. App. 159, 161-2 (1999). 

In an April 2003 decision, the Board once again denied the motion for reversal or revision of the January 1998 Board decision on the grounds of CUE.  An August 2006 Court order vacated and remanded the April 2003 Board decision, on grounds that the Board had not considered whether the June 1998 statement from the moving party constituted a second motion for reconsideration which remained pending and that, while the Board had discussed a November 1992 medical examination in light of 38 C.F.R. § 3.156(b), the decision had not addressed whether the January 1998 Board decision would have had to conclude that other evidence constituted new and material evidence, in particular, the October 1992 letter from the moving party's wife and VA treatment reports from December 1992 to November 1994.  Finally, the Court noted that the Board had not addressed the applicability of Deshotel v. Nicholson, 457 F. 3d 1258 (2006) in regard to the issue of an inextricably intertwined TDIU claim prior to October 1992. 

The Board notes that the January 1998 Board decision styled the claim on appeal as "entitlement to an effective date prior to October 9, 1992 for a total disability rating for post-traumatic stress disorder (PTSD)" and the April 2003 Board decision phrased the issue as entitlement to an earlier effective date for a "total disability rating based on individual unemployability." The Court found in the August 2006 order, that the moving party was seeking entitlement to a total evaluation from 1987 based either on TDIU or the rating criteria for PTSD. 

The appeal was returned to the Board, where it was again denied in an August 7, 2008 decision.  The Veteran's representative filed a motion to vacate the August 7 2008 decision on the grounds that it did not recognize contentions raised by the representative's July 2008 informal brief.  Although the Board decision discussed these contentions, it was not acknowledged that the representative had made them. This motion was granted, the Board's August 7, 2008 decision was vacated, and a November 2008 decision was issued in its place. 

The moving party appealed the November 2008 Board decision to the Court.  In the November 2008 decision, the Board determined that the Veteran's June 1998 statement requesting an earlier effective date for the grant of TDIU did not constitute a claim for reconsideration of the January 1998 Board decision.  In regards to whether there was a CUE for the Board in 1998 to treat the moving party's wife's October 1992 letter as an informal claim for increase, in the November 2008 decision, the Board found that since the moving party was not rated incompetent, and the failure to so rate him was not CUE, only he or his designated representative could have filed an NOD with the August 1992 rating action.  Therefore, the October 9, 1992, statement from the moving party's wife could not have been accepted as a NOD.

Upon review of the record the Court held that the Board provided an adequate statement of reasons or bases for the Court to review the Board's determination that it was not CUE for the 1998 Board to treat the moving party's wife's October 1992 letter as an informal claim for increase.  The Court further held that is was not CUE for the RO in 1992 to conclude that the moving party's spouse's communication did not constitute an NOD.  See38 U.S.C.A. § 7104(d)(1); Allday v. Brown, 7 Vet.App. 517, 527 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990). 

In regards to whether there was a CUE in the January 1998 Board decision that found that that TDIU was a total grant of the highest benefit and therefore mooted a claim for a higher PTSD rating, in November 2008, the Board stated that it was not until Acosta that a court held that TDIU was a lesser benefit than a 100 percent rating and that the grant of TDIU did not moot a claim for a 100 percent schedular rating.  Acosta v. Principi 18 Vet. App. 53, 61 (2004); cf. VAOPGCPREC 6-99 (1999) (holding that the grant of a 100 percent rating rendered moot a claim for TDIU during the period when the 100 percent rating was in effect), withdrawn 75 Fed. Reg. 11,229 (Mar. 10, 2010).  The Board reasoned that because the General Counsel opinion and Acosta were issued after the January 1998 Board decision, there was a reasonable basis for the Board to determine that the award of TDIU satisfied the appeal in regard to the claim of entitlement to an increased evaluation for PTSD.  The courts have held that held that CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005); Ingram v. Nicholson, 21 Vet. App. 232, 257 (2007).  As such, it was not CUE for the Board to not address the Veteran's claim for an increased rating for PTSD and that issue is no longer in appellate status. 

On review the Court could discern no error in the November 2008 Board's determination that the 1998 Board decision was not the product of CUE in concluding that the award of TDIU effectively mooted the appellant's request for a 100percent schedular rating for PTSD.  

In regards to whether there was a CUE in the 1998 Board decision due to the Board's failure to consider new and material evidence had been submitted pursuant to 38 C.F.R. § 3.156(b), in the November 2008 decision, the Board determined that Board's failure to consider 38 C.F.R. § 3.156(b) was not a product of CUE because even if it had applied 38 C.F.R. § 3.156(b), it was not absolutely clear that a there would have been a different.  

The Board then considered whether evidence submitted following the 1992 RO denial was sufficient to reopen the appellant's claim for the purposes of determining employability and found that the Veteran's wife's October 1992 statement, the November 1992 VA examination report, and VA treatment records from December 1992 to November 1994 were cumulative and not new and material evidence.  There was evidence of unemployability and a diagnosis of PTSD prior to the June and August 1992 rating decisions.  There was no evidence of the impact of the service-connected PTSD on the moving party's ability to maintain gainful employment.  Therefore the evidence did not clearly show that the moving party would have been entitled to TDIU prior to October 9, 1992 had the provisions of 38 C.F.R. § 3.156(b) been applied.  

In the November 2008 decision, the Board added that the January 1998 Board decision did not consider the issue of entitlement to an earlier effective date for a 100 percent rating for PTSD because such a rating had not been granted and there could be no question as to the appropriate effective date for the rating.  The Board determined that there was not a final Board decision on that issue and concluded that there was not CUE in the Board's January 1998 decision, which denied entitlement to an effective date prior to October 9, 1992 for a total disability rating for PTSD.  The Board noted that in his July 2008 informal brief to the Board, the Veteran, through his representative, made arguments that could be construed as raising the issue of whether there was CUE in the RO's June 1992 rating decision assigning an initial rating of 30 percent for the Veteran's PTSD. 

In the November 2008 decision, the Board reasoned that it only had original jurisdiction over motions for CUE arising from its own decisions.  38C.F.R. §20.1404(c) (2007).  As the Board could not exercise original jurisdiction over the Veteran's motion alleging CUE in a rating decision issued by the RO, the Veteran and his representative were advised to file a motion with the RO to allege CUE in the June 1992 rating decision.  

However, on review, the Court found that although the law in place at the time of the 1998 Board decision dictated that the grant of TDIU mooted the appellant's claim for a 100percent schedular rating, the Board was still required to determine whether evidence received in the one year period following the 1992 denial of increase was sufficient to reopen the appellant's claim for a 100percent schedular rating for PTSD.  The Board's reasoning for its determination that it was not CUE for the Board in 1998 to not consider an earlier effective date for the award of a 100percent schedular rating for PTSD did not apply to the 1998 Board's consideration of potentially new and material evidence for the purposes of reopening the previously denied request for a 100percent rating for PTSD.  

As a result, the Court remanded and vacated the portion of the Board's November 2008 decision that determined that the 1998 Board decision was not a product of CUE because no harm resulted from the failure of the Board in 1998 to consider whether new and material evidence was sufficient to reopen the appellant's claim.  This matter is the only matter currently before the Board.  The remainder of the November 2008 Board decision was affirmed.   

The moving party was previously represented by Mark R. Lippman, Attorney.  A December 2006 Report of Contact reflects that the moving party no longer wished to be represented by Mr. Lippman, and would henceforth represent himself.  In May 2008, the Veteran appointed Paralyzed Veterans of America (PVA) as his representative.  In May 2011, the Veteran appointed an attorney as his representative.  


FINDINGS OF FACT

There was no outcome determinative error of fact or law in the Board's January 1998 decision finding that entitlement to an effective date prior to October 9, 1992 for a total 100 percent disability rating for PTSD was not warranted.


CONCLUSION OF LAW

The January 1998 Board decision denying an effective date prior to October 9, 1992, for the award of a total 100 percent disability rating for PTSD did not contain CUE.  §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404, 20.1406, 20.1409, 20.1411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The Court has held that the VCAA is not applicable to motions for revision of a Board decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  The moving party has repeatedly indicated that he has no further evidence or argument to submit, and in any event, review for CUE in a prior Board decision is based on the record that existed when that decision was made. 38 C.F.R. § 20.1403(b). 

II. Legal Criteria 

Any party to a Board decision can make a motion to have the decision revised or reversed on the grounds of CUE. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2011). 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board, found at 38 C.F.R. Part 20. Rule 1403, found at 38 C.F.R. § 20.1403, relates to what constitutes CUE and what does not, and provides that: clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a). 

A finding of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b). 

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c). 

Rule 1403 offers the following examples of situations that are not clear and unmistakable error. (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d). 

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable Department of Veterans Affairs file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains. Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a). 

If the evidence establishes CUE, an undebateable, outcome- determinative error, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111. 

III.  Analysis 

The January 1998 Board decision contained the following findings of facts: 

1. The Veteran's original claim of service connection for PTSD was filed in November 1987. 

2. The Veteran was granted service connection for PTSD by appellate decision in March 1992, and by rating action in June 1992 the RO assigned a 30 percent rating effective from November 1987, the date of receipt of the Veteran's claim for service connection for PTSD. 

3. Later in June 1992, the Veteran was notified of the award and provided information concerning his right to appeal the decision within one year of notice. The Veteran did not appeal this decision. 

4. By rating decision in August 1992, the RO denied a rating in excess of 30 percent for PTSD.  The Veteran was notified of the decision later the same month and was provided with information concerning his right to appeal.  An appeal was not filed within one year of notice of the adverse decision. 

5. On October 9, 1992, a statement was received from the Veteran's wife, which the RO treated as an application to reopen the Veteran's claim for an increased rating for PTSD. 

6. By rating action in June 1993, the RO continued to rate the disability as 30 percent disabling. 

7. Received in October 1993 was a statement from the Veteran, which he identified as a notice of disagreement with the most recent decision regarding his claim. 

8. In February 1995, the Veteran submitted a claim for a total disability rating based on individual unemployability in connection with his service-connected PTSD. 

9. By rating decision in November 1995, the RO assigned a 70 percent rating for PTSD and granted a total disability rating based on individual employability due solely to PTSD, effective from October 9, 1992. 

Based upon these findings, the Board found that the Veteran was not entitled to an effective date prior to October 9, 1992, for a total disability rating for PTSD.  

In the January 1998 decision, the Board noted that an NOD was not received within one year of the June 1992 rating decision, that implemented the March 1992 Board decision grating service-connection for PTSD, and assigned a 30 percent rating , effective November 6, 1987.  Likewise, an NOD was not received within one year of the August 1992 rating decision that denied a rating in excess of 30 percent for PTSD.  See 38 C.F.R. §§ 20.302, 20.1103 (2011) (an appeal is initiated by filing a notice of disagreement within one year of notification of the action; if no such disagreement is entered, the rating decision becomes final).  However, the Veteran claimed that his appeal remained in an active status ever since his original claim in 1987.  

In the January 1998 decision, the Board found that with respect to the finality of unappealed rating actions, it must be commented that since the Veteran did not submit a timely notice of disagreement with respect to the rating actions first assigning and then continuing a 30 percent rating, those rating actions are final on the basis of the evidence then of record and will not be revised unless it is shown that there was clear and unmistakable error in those rating actions or new and material evidence is submitted to reopen the claim for an increased rating.  38 C.F.R. §§ 3.104, 3.105.  

The Board commented that in regards to the new and material evidence question, this would be of no benefit to the Veteran because the regulations provided that the effective date of an award based on new and material evidence will be the date of receipt of new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).  The Board found that in this case, assuming that entitlement was demonstrated prior to the date of claim in October 1992, an effective date earlier than the date of claim in October would still be precluded under this regulation. 

However, it has been alleged that there was CUE in not accepting the October 9, 1992 moving party's spouse's letter, VA treatment records, and a November 1992 VA psychiatric examination report as new and material evidence for the purpose of establishing an earlier effective date for a total (100percent) disability rating for PTSD. 

The moving party cites Muehl v. West, 13 Vet App 159 (1999).  In Muehl the Court considered the provisions of 38 C.F.R. § 3.156(b).  That regulation provides that if new and material evidence is received within the one year appeal period after a decision denying a benefit, the evidence will be considered as having been filed in conjunction with the claim that was pending at the beginning of the appeal period. 

If new and material evidence (other than service department records) are received within the appeal period, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q). 

In Muehl the Veteran claimed entitlement to pension benefits in December 1992, and the RO denied entitlement to pension benefits in September 1993.  Within one year of that decision the RO received Social Security Administration (SSA) records showing that the Veteran had been awarded disability from that agency prior to his December 1992 claim. 

The Board found that the decision denying benefits became final and that the SSA records constituted a new claim.  Relying on 38 C.F.R. § 3.156(b) the Court held that the SSA records constituted new and material evidence, thereby preventing the September 1993 decision from becoming final, and that the appropriate effective date for the grant of pension was December 1992, when the Veteran made the claim that served as the basis for the September 1993 decision. 

The January 1998 Board decision failed to consider 38 C.F.R. § 3.156(b).  Nonetheless, it is not undebatable that a different result would have ensued, had that regulation been considered. 

At the time of the Board's 1998 decision new and material evidence was defined by the Court as evidence that had a reasonable possibility of changing the outcome.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Subsequent to the Board's 1998 decision, the Federal Circuit overturned the Manio standard and held that new and material evidence meant evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001). 

In this case, Muehl could serve as the basis for an earlier effective date if the Board in its 1998 decision could not have reached any conclusion other than that the October 9, 1992 moving party's spouse's letter, VA treatment records, and a November 1992 VA psychiatric examination report constituted new and material evidence and that the Veteran was entitled to a total 100 percent disability rating for PTSD prior to October 9, 1992. 

Because the moving party had one year to appeal the August 1992 RO decision and because evidence was received prior to the expiration of the appeal period, the January 1998 Board was required to consider whether evidence received following the 1992 denial of an increased rating for PTSD was sufficient to reopen the moving party's claim for a 100 percent schedular rating for PTSD.  

The Board must; therefore consider whether the October 9, 1992 letter from the moving party's spouse, VA treatment records dated within a year of the August 1992 rating decision, and November 1992 VA psychiatric examination report constituted new and material evidence under 38 C.F.R. § 3.156(b).  

If the Board determines that the January 1998 Board would have undebatably concluded that the evidence received following the 1992 rating decision was new and material, then that evidence must be considered as having been filed in connection with the claim (filed in November 1987) that was pending at the beginning of the appeal period.

Evidence of record at the time of the August 1992 rating decision

Treatment records dated from May 1986 to June 1987 revealed that the Veteran was committed to a state medical facility on court order after being found not guilty of first degree murder by reason of insanity.  The diagnostic impression was paranoid-type schizophrenia.  

From August 1987 to May 1988, the Veteran was a resident at another state medical facility (Tampa Crossroads, Inc and treated by a psychiatrist from Mental Health Services of South Pinellas, Inc.).  The diagnosis was paranoid-type schizophrenic disorder, by history, in chemical remission.  

On January 1988 VA examination, the Veteran was diagnosed with schizophrenia, paranoid type.  

County of Durham Mental Health, Mental Retardation and Substance Abuse Services treatment records dated in June 1988 included a diagnosis of paranoid schizophrenia.  The Veteran was noted to have had his first psychotic break in 1980, with some question of a post-traumatic stress disorder from a tour of duty in Vietnam.  His sleep, appetite, and energy were good and he described his mood as "upbeat".  On mental status examination, he was mildly nervous, with normal speech and no loosening of associations.  His mood was anxious, and affect constricted.  

An August 1988 record showed that his sleep, appetite, and energy were all very good.  The examiner noted that a post-traumatic stress syndrome was being considered.  There were no signs or symptoms of psychosis, mania, or depression in September, and sleep was good.  He reported that he was still anxious.  He stated that he had no violent thoughts.  There were no signs or symptoms psychosis in October.  His sleep was good and his affect was full and appropriate.  He had a very positive and optimistic attitude.  

In November 1988, there was no evidence of psychosis or depression.  The Veteran's affect was full and mood euthymic.  He ate and slept well.  The diagnoses were stable paranoid schizophrenia, well-controlled with medication; and post-traumatic stress syndrome, by history.  

In mid-December 1988, the Veteran's mood was mildly agitated.  His affect was anxious, and his speech was pressured.  He had no violent thoughts.  He reported multiple stressors and feelings of being rejected or betrayed in various employment interviews.  He had obtained some contractual work.  The diagnoses were paranoid schizophrenia, by history; and post-traumatic stress disorder.

On a January 1989 "ATTACHMENT TO PTSD CLAIM", the Veteran indicated that he had nightmares once a month and flashbacks three times per month.  He reported that he was jumpy or hyperalert.  His sleep was disturbed.  He felt guilt and had trouble concentrating and remembering things.  He avoided activities that reminded him of the traumatic in-service event(s).  He avoided getting close to anyone in his family or on the job.  

On March 1989 VA examination, the Veteran complained of nightmares, intrusive thoughts about military service, social isolation, a feeling of remorse from killing someone, depression, headaches, and anxiety.  On psychological evaluation, he alleged that his psychiatric history and emotional problems began in Vietnam.  He reported hallucinations in 1980, during an episode of which he killed his second wife.  He reported financial pressure due to inability to obtain work due to his psychiatric history.  With the greater stress and pressure, he reported more dreams about his Vietnam experience and obsession with Vietnam.

The examiner noted that the Veteran's dress bordered on the unkempt.  He was pleasant and friendly during the early part of the interview, but became noticeably and markedly more agitated and uneasy as the session progressed.  He became irritable and hostile to the point of being argumentative at times.  He spoke with a staccato voice, and had difficulty in keeping his emotions modulated.  He was nervous and restless, even though he stated that he thought he was being very calm and deliberate.  

He had concentration difficulties, and tended to rush through some items while dwelling extensively on others.  He perseverated on certain topics, particularly those related to his military service and hospitalizations.  He did not display any psychotic thinking, but did show some deficits in judgment and in higher level reasoning skills which would not have been expected of someone with his intellectual and academic background.

Intellectual screening showed an IQ as high average or better.  No particular difficulties in concentration or memory were found.  The personality profile displayed a great deal of pathology.  He was shown to be a very defensive and guarded individual.  His clinical scales showed him to be a very emotionally labile individual, having periods of impulse control difficulty and acting out behavior.  These episodes were followed by pleas of remorse and guilt.  He had some anxiety, but this appeared to be tied to a need for strong emotional control.  He wanted others to see him as intact and mentally secure, and he expended a tremendous amount of energy in holding himself together.  He had a relatively low energy level, though most of his behavior was likely to be of a passive-aggressive nature.  The test results indicated a person who was not coping very well in society.  

The Veteran did not show definite paranoid tendencies, but he was egocentric and unable to exercise judgment in a reasonable fashion.  Other tests suggested an impulsive individual with poor control of his moods and behavior.  Under normal to high levels of stress, he would probably decompensate fairly rapidly.  A judgment defect was strongly indicated.

The specific test scale designed to measure a post-traumatic stress disorder showed no possibility of such disorder.  In the interview, the Veteran indicated that Vietnam had changed his life, and that he had become violent because of his combat assignments and because of the way he had been treated in the military.  The examiner stated that the current examination did not reveal the symptomatology and behaviors that were found in a post-traumatic stress disorder.  The assertions of nightmares were taken as fact, yet this alone did not qualify for a diagnosis of a post-traumatic stress disorder, and there was no other corroborating evidence.  

The doctor noted that the Veteran was subjected to moderate combat experience, in reference to other veterans, and he did describe many traumatic and horrifying events which he witnessed.  He had a clear memory of these, and was able to discuss them in a rational fashion.  The doctor concluded that the Veteran's behavior and actions which followed his military service did not support a diagnosis of a post-traumatic stress disorder.

The diagnostic impressions were question of paranoid-type schizophrenia, not seen on current examination; history of drug and alcohol abuse, now apparently resolved; and borderline personality.

After a review of the psychological test results, a VA psychiatrist concluded that the Veteran's final diagnoses were bipolar disorder, depressed; paranoid schizophrenia; and borderline personality, by history.  The doctor stated that a diagnosis of post-traumatic stress disorder was not substantiated at this time.

In a letter of October 1989, Dr. M.M., a private physician, stated that the Veteran's diagnoses were paranoid schizophrenia, post-traumatic stress disorder, and paranoid personality.

In a letter of October 1989, a counselor of a veteran's readjustment center stated that the Veteran suffered from nightmares, rage reactions, hyper alertness, exaggerated startle responses, psychic numbing, and anxiety since his military service in Vietnam.  He had reportedly not been able to get proper treatment because mental health professionals had tended to see his condition as schizophrenia, and not war-related stress.  The counselor stated that the Veteran often had intrusive thoughts about his service in Vietnam, and opined that he was a clear example of a combat veteran of the Vietnam War who had never come to terms with his war experiences.

In a letter of late October 1989, the Veteran's current wife described aspects of the Veteran's erratic behavior, including stressful nightmares, which she attributed to his Vietnam experience.

At an October 1989 Central Office hearing at the Board, the Veteran reported that he had not had a job for the past 8 to 9 years.  He described himself as a recluse.  He stated that he took 8 milligrams of trilafon in the morning and 8 milligrams at night.  He stated that he had problems with establishing relationships/  

In November 1991, an independent medical expert in psychiatry was requested to review the record and furnish an opinion as to whether the Veteran currently had a post-traumatic stress disorder as a result of his combat experiences in Vietnam.  The doctor stated that his opinion was based on a thorough review of the Veteran's medical records and the complex history.  The Veteran's two tours of duty in Vietnam were noted, and the fact that he was a decorated combat soldier with no documented psychiatric history during his active military service.  

Although the Veteran earned a Bachelor's degree in 1975 and a law degree in 1978, he could not pass a bar examination and had had difficulty maintaining employment.  His first marriage had ended in divorce in 1976, and, while in an acutely psychotic state, he had fatally stabbed his second wife in December 1980.  He was found incompetent to stand trial and spent the next several years in a psychiatric facility. Numerous psychiatric evaluations during these hospitalizations were noted to support the diagnosis of chronic paranoid schizophrenia.  

Specifically, the Veteran demonstrated suspiciousness, guardedness, paranoia, religious preoccupation, looseness of associations and flattened affect.  The Veteran was found "not guilty by reason of insanity" of first degree murder in 1983.  The doctor concluded that the medical record strongly supported a diagnosis of chronic paranoid schizophrenia, but that diagnosis did not preclude the possibility of a coexistent diagnosis of post-traumatic stress disorder. 

The doctor found that the Veteran met the first criterion of a post-traumatic stress disorder according to DSM-III, as he experienced an event outside the range of usual human experiences by virtue of his active combat service in Vietnam. Numerous references in the medical record regarding the Veteran's reported difficulties with recurrent distressing dreams and thoughts of his Vietnam experience were noted, amply fulfilling the second criterion for a post-traumatic stress disorder, that is, that the traumatic event be persistently reexperienced.  Cited in support of this were findings on March 1989 VA examinations, including impairment of sleep due to weird dreams, continuing flashbacks of Vietnam experiences, and obsessions about Vietnam, and additional statements by the Veteran's wife, his counselor, and the Veteran himself regarding his difficulties with recurrent distressing dreams and thoughts of Vietnam. 

There was also evidence to support the fact that the Veteran did experience feelings of detachment, a restricted range of affect, and diminished interest in activities, symptoms related to the third criterion, that is, persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  Findings on VA psychological examination of March 1989 and numerous other references throughout the medical record described the Veteran's affect as constricted and flat.  

Additionally, the record included statements by the Veteran, his wife and his readjustment counselor regarding his lack of interest in activities and his difficulty in securing employment.  The independent medical expert commented that, although this cluster of symptoms involving avoidance and psychic numbing may also be found in chronic paranoid schizophrenia, the overlays in symptomatology for these disorders did not rule out the possibility that the Veteran might suffer from a coexisting post-traumatic stress disorder. 

The medical record revealed evidence to support the fourth criterion of post-traumatic stress disorder, that is, persistent symptoms of increased arousal.  These symptoms included poor sleep, irritability and anger, and difficulties in concentration.  The Veteran's sleep difficulties were noted on VA psychological evaluation in March 1989. The medical record also contained statements from the Veteran, his wife and his readjustment counselor detailing his problems with irritability, poor sleep and concentration. 

The fifth DSM-III criterion for post-traumatic stress disorder requires that the duration of the disturbance be at least one month.  The doctor concluded that the Veteran's psychiatric history dated back to 1980 and that the medical record indicated that he had had psychiatric symptoms consistently since that time. 

The independent medical expert concluded that there was little question that the Veteran suffered from chronic paranoid schizophrenia.  However, that diagnosis did not preclude a coexisting diagnosis of post-traumatic stress disorder.  While there were certain symptoms common to both of these disorders, including restricted affect, feelings of detachment, irritability and poor concentration, two features were noted to be unique to the diagnosis of post-traumatic stress disorder.  These were causation by an external event, and intrusion symptoms.  

The expert observed that there was no question regarding the Veteran's active combat service in Vietnam, as he received numerous awards and decorations for this combat duty.  Therefore, the doctor concluded that this first unique feature of post-traumatic stress disorder, the causation by an external event (that is, Vietnam combat experience), was clearly present in the Veteran.  The second unique feature of post-traumatic stress disorder, the intrusion symptoms, was also present according to the review of the Veteran's medical records.  Therefore, the doctor opined that the Veteran did suffer from post-traumatic stress disorder as a result of his combat experiences in Vietnam. 

An April 1992 VA examination noted that the moving party worked briefly as an adjunct professor but could not handle the stress.  The examiner found that the evaluation failed to confirm a diagnosis of PTSD, and, instead, rendered a diagnosis of bipolar disorder.  On exam, the Veteran's speech was pressured, mildly hypomanic, coherent, relevant, and occasionally overly elaborated.  There was no evidence of overt psychosis.  

His affect was somewhat sad, and there was an absence of animation and a tendency toward an overly serious presentation.  His tests results were indicative of significant affective disturbance characterized by extreme mood with poor behavioral control at times accompanied by potential psychotic features at times. The examiner found that certain painful memories of his combat ordeal may fuel his affective disturbance.  

In correspondence received in May 1992, the Veteran reported that he was hospitalized at Dorothea Dix Hospital. 

In June 1992, the RO implemented the March 1992 Board decision that granted service connection for PTSD.  The RO assigned a 30 percent rating, effective November 6, 1987.  The RO found that there were numerous elemental indicators pointing to other than PTSD as being paramount in the associated symptomatology.  The RO noted that when reports from Dorothea Dix Hospital were received that further review would be given.  

Treatment records from Dorothea Dix Hospital that were associated with the claims file in July 1992 and revealed that the Veteran was hospitalized from October to November 1991 and from May to June 1992.  May to June 1992 treatment records revealed that he was give a diagnosis of manic bipolar affective disorder and rule out PTSD.  He was initially admitted for treatment of manic symptoms including decreased sleep, pressured speech, giving money away and reports by his wife that he had threatened to kill himself and that he had asked a neighbor to buy him a gun.  Initially, he was a management problem.  He was loud, screaming, and somewhat threatening.  He was grandiose and inappropriate at times.  

In August 1992, the RO reviewed the treatment records from Dorothea Dix Hospital and confirmed the June 1992 rating decision and denied a rating in excess of 30 percent for PTSD.  The Veteran was notified of his procedural and appeal rights.   

Evidence received after the August 1992 rating decision

In an October 1992 letter, the moving party's wife requested that the Veteran's case be reevaluated from a broader spectrum in which the Veteran's medical history, age, unemployment history, family, and cost of living be taken into consideration.  She observed that, in the weeks prior to Veteran's admittance to Dorothea Dix Hospital in October 1991 and May 1992, he was unable to sleep for days, had sudden jumps from Vietnam flashbacks, and showed erratic behavior.  

She stated that the diagnosis of bipolar disorder, which constituted manic depression, should not have been considered a separate and isolated of her husband's previous diagnosis.  His depression was ongoing and was elevated during his hospitalizations.  She stated that, in her daily observations of the Veteran, working at a fast food restaurant would be a stressful situation if, for example, a hamburger was not flipped in the right manner or if a co-worker looked at him in a peculiar way, which would then set off his paranoia. 

She stressed that the Social Security Administration  considered the Veteran's condition as 100 percent disabling, effective in September 1980, and that there should not be such a large discrepancy between Social Security's assessment and the VA's 30 percent assessment, given that they were based on the same medical records and for the same diagnosis. 

On November 1992 VA examination, the Veteran was alert, cooperative, casually and appropriately dressed, and exhibited no bizarre motor movements or ticks.  There was some pressured speech, his mood was pleasant and his affect was appropriate.  He denied any delusions, hallucinations, ideas or reference or suspiciousness.  He was oriented times three and his remote and recent memory were good.  Insight and judgment appeared to be adequate as was his intellectual capacity.  

The diagnoses included bipolar disorder and PTSD.  The examiner commented that the Veteran could no longer be considered to have a diagnosis of schizophrenia, paranoid type, due to the absence of necessary symptoms.  None-the-less, he seemed to have an affective disorder that had a psychotic presentation on numerous occasions and with the passage of time had evolved to the point where his major symptomatology fell within the diagnostic criteria of affective disorder.  He still met the criteria for PTSD.    

VA treatment reports from December 1992 to November 1994 appear to have been associated with the claims file subsequent to the June and August 1992 rating decisions (in September 1993).  However, VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and Board even where they were not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (decided July 21, 1992).  As a portion of these records fall within the one-year appeal period commencing in August 1992, the Board must consider whether they constitute new and material evidence under 38 C.F.R. § 3.156(b). 

The VA records from December 1992 to August 1993 show treatment for PTSD.  In February 1993 the Veteran described his symptoms as moderate and indicated that he wanted to find a job teaching.  On examination in August 1993, the Veteran was well-groomed and cooperative with no motor agitation or retardation.  His affect was blunted.  He was thinking without delusions, psychosis, hallucinations and suicidal or homicidal ideations.  He was psychologically stable.  

On review of the evidence, the Board in its 1998 decision, need not have viewed the October 1992 letter, VA treatment records, and November 1992 examination as new and material evidence.  

The October 1992 letter from the moving party's wife reported that the Veteran had periods of sleep disturbance, sudden jumps from Vietnam flashbacks, and erratic behavior.  She also expressed a belief that the moving party was unemployable as a result of a psychological disability.  However, there was such evidence of record at the time of the August 1992 rating decision, including a letter previously submitted by the moving party's wife in October 1989 with similar content.  As such, the October 1992 letter was cumulative and, therefore, not new and material 

The Board has also considered whether a November 1992 VA examination could constitute new and material evidence.  The November 1992 examiner found that the major portion of the moving party's symptomatology was related to his non-service connected affective disorder.  Although the moving party reported that he was not currently employed, the examiner expressed no opinion as to the impact of the service connected PTSD on the moving party's employment.  Accordingly, this report neither raised a reasonable possibility of substantiating the informal claim of a 100 percent disability rating for PTSD nor was it so significant as to require being considered in order to fairly decide the merits of the claim.  

The Board could have also concluded that the November 1992 examination report was cumulative as evidence of unemployment and symptoms such as pressured speech and evidence of an affective disorder with psychotic presentation were of record prior to the August 1992 rating decision.  See April 1992 VA examination report and treatment records from Dorothea Dix Hospital 

VA treatment records dated from December 1992 to August 1993 that revealed that the Veteran's affect was blunted, also found that the Veteran was psychologically stable.  The Board could have also concluded that the VA treatment records were cumulative as prior records described his affect as constricted, flat, sad, and limited in range.  See treatment records from County of Durham Mental Health, Mental Retardation and Substance Abuse Services, November 1991 independent medical expert opinion, and April 1992 VA examination report. 

Under the Hodge standard, the Board would not have had to conclude that the November 1992 examination report and VA treatment records dated from December 1992 to August 1993 constituted new and material evidence.  The essential information contained in that report and the treatment records had been reported in earlier examination, hospitalization, and testing reports.  The Board could have concluded that the November 1992 examination and VA treatment records dated from December 1992 to August 1993 were cumulative. 

In light of the aforementioned evidence, the Board finds that the evidence does not show that the January 1998 Board would have undebatably concluded that the evidence received following the 1992 rating decision was new and material had the provisions of 38 C.F.R. § 3.156(b) been applied.  These records reported symptoms that had previously been present and considered and also did not discuss the effect of PTSD on employability, which is part of the 100 percent rating criteria.  Therefore, these records did not raise a reasonable possibility of substantiating the claim and were cumulative and, thus, not new and material. 

Nonetheless, even if the Board determines that the January 1998 Board would have undebatably concluded that the evidence received following the 1992 rating decision was new and material and considered it as having been filed in connection with the claim (in November 1987), the evidence does not show that the Board in its 1998 decision could have reached no other conclusion than that entitlement for a 100 percent disability rating for PTSD arose prior to October 9, 1992. 

At the time of the August 1992 rating decision, a 100 percent evaluation required that attitudes of all contacts except the most intimate be so adversely affected as to result in virtual isolation in the community and there be totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior; and that the individual is thereby demonstrably unable to obtain or retain employment. 38 C.F.R. § 4.132, Code 9411 (1996).

The criteria created three independent bases for the award of a 100 percent rating.  Richard v. Brown, 9 Vet. App. 266 (1996).

On review of the record, the treatment reports from the period prior to October 9, 1992, showed that the bulk of the Veteran's symptomatology was attributed to bipolar disorder, schizophrenia, and an affective disorder-conditions that were not service connected.  As noted earlier, the November 1992 examination also attributed the Veteran's major symptomatology to the non-service connected affective disorder.  The record contained evidence that the Veteran was employed for some time prior to October 9, 1992, and that his periods of unemployment during this period were in fact the result of his nonservice-connected mental disorders.  Accordingly, the Board had a basis for concluding in January 1998 that entitlement to a total 100 percent disability rating for PTSD did not arise prior to October 9, 1992. 

In a July 2008 informal brief to the Board, the moving party, through his representative, argued that the symptomatology associated with his nonservice-connected mental disorder should have been considered when rating his service-connected PTSD in accordance with the Court's decision in Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the Court held that where disability is associated with service connected and non-service connected conditions and it is not possible to separate the service connected from the non-service connected disability, the entire disability will be deemed to be associated with the service connected condition.  Id.  

The moving party therefore appears to argue that the Board should have determined in its January 1998 decision that he was entitled to a 100 percent disability rating for PTSD prior to October 9, 1992, as the symptomatology associated with the nonservice-connected bipolar disorder should have been considered when rating the service-connected PTSD. 

In addition, the moving party also argues that the Court's decision in Cohen v. Brown, 10 Vet. App. 128, 141 (1997), is for application in this case.  In Cohen, the Court noted that VA, when determining the sufficiency of a stressor in connection with a claim for entitlement to service connection for PTSD, must take into account an individual's response to a particular claimed stressor in accordance with the provisions of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  

Therefore, VA could not find that a Veteran's claimed stressor was of insufficient severity under the DSM-IV criteria to result in PTSD without appropriate independent medical evidence.  Cohen, 10 Vet. App. at 142.  In its discussion, the Court noted that this principle was analogous to the well-established principle of tort law that a tortfeasor "takes the plaintiff as he finds him."  Cohen v. Brown, 10 Vet. App. at 141 (quoting Ragin v. Harry Macklowe Real Estate Co., 6 F.3d 898, 907 -08 (2d Cir.1993)).  Therefore, the moving party contends that the symptomatology associated with the moving party's nonservice-connected bipolar disorder should have been considered when rating the Veteran's PTSD, as the Veteran's total impairment was the result of a service-connected disability super-imposed on a nonservice-connected mental disorder. 

Cohen dealt with the criteria for diagnosing PTSD under the DSM-IV criteria, which were not issued until 1994, and were not adopted by VA until 1996.  38 C.F.R. § 4.125(a) (2011); 61 Fed. Reg. 52,700 (Oct. 8, 1996).  Its discussion of the need to accept the claimant as he was found was in the context of noting that under the DSM-IV criteria were substantially different from the DSM-III-R criteria, previously in effect (and applicable in 1992).  Cohen v. Brown, 10 Vet. App. at 140-2.  The Court found that the DSM-IV criteria, unlike the DSM-III-R criteria, contained a subjective standard for the sufficiency of a stressor, and that the stressor no longer needed to be outside the range of normal human experience, as had previously been the case.

Because Cohen was considering criteria not applicable to the August 1992 decision, it could have had no outcome determinative impact on that decision.  In addition, it was not considering the rating criteria for PTSD; the Cohen Court did not discuss whether non-service connected disabilities had to be considered as part of the service connected disability.  

With respect to the moving party's arguments regarding Mittleider and Cohen, as they pertain to Boards January 1998 decision and the RO's August 1992 decision, the Board and the RO had evidence that most of the Veteran's disability and symptomatology were attributable to non-service connected disabilities and that his unemployment was due to non-service connected conditions prior to October 9, 1992.  The reports of unemployability were made during treatment for the non-service connected disabilities without any noted impact from PTSD.  There was thus a basis for separating the service connected from the non-service connected disability.  There was no evidence prior to October 9, 1992 that the Veteran's PTSD rendered the Veteran unemployable.  A 100 percent evaluation required evidence that the individual is thereby demonstrably unable to obtain or retain employment due to the disability.  38 C.F.R. § 4.132, Code 9411.  

Furthermore, in considering other requirements to warrant a 100 percent disability rating for PTSD, the evidence of record during the from November 1987 and prior to October 9, 1992, was negative for any evidence of virtual isolation in the community with totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities resulting in a profound retreat from mature behavior.  Therefore, the Board cannot find that the evidence at the time of the January 1998 Board decision undebatably required a conclusion that the Veteran was entitled to a 100 percent disability rating for PTSD prior to October 9, 1992 under Mittleider and Cohen.  

In summary, the Board's January 1998 decision does not contain an outcome determinative error.  Thus, the January 28, 1998 Board decision is not clearly and unmistakably erroneous.  The moving party's motion for revision of that decision is denied. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403. 


ORDER

The motion alleging CUE in a January 1998 Board decision which denied entitlement to an effective date prior to October 9, 1992 for a total disability rating for PTSD is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


